Citation Nr: 1413278	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-19 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent for degenerative joint disease of the left shoulder and chronic fracture-dislocation of the left humerus.

2.  Entitlement to an increased rating higher than 10 percent for residuals of mandible fracture.

3.  Entitlement to service connection for a spine disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a skin rash.

7.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to March 1969 and November 1990 to February 1991 with additional periods of active duty service in the Air Force reserves for approximately one year.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The Veteran submitted additional evidence at the time of the hearing with a waiver of consideration by the Agency of Original Jurisdiction.

The issues of service connection for disabilities of the neck, spine, and skin, as well as the tinnitus disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's mandible disability is manifested by pain after chewing, and malunion of the mandible but with no more than moderate displacement of the mandible.

2.  The Veteran's left shoulder disability is manifested by chronic fracture-dislocation of the humerus, and limitation of motion and pain, but with no findings of fibrous union or nonunion of the humerus. 

3.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed left knee arthritis was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for the mandible disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.150, Diagnostic Code 9905 (2013).

2.  The criteria for an evaluation higher than 20 percent for the left shoulder disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5202 (2013).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for arthritis of the left knee have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2009 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that his disabilities had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his conditions affect his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  As such, the October 2009 letter satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  Copies of the Veteran's private treatment records also have been associated with the claims file.  The RO also has provided him with VA examinations in October 2009 and March 2011.  The examination reports adequately address all the necessary criteria for rating the claim.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in May 2012, in which he presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the Veteran, who was represented by a Veterans Service Organization, acknowledged that the increased rating claims for the mandible and left shoulder disabilities were on appeal and provided testimony regarding the present severity of these disabilities.  The VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying the criteria for an increased rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history and present symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Also, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

With respect to the service connection claim for a left knee disability, in this decision, the Board grants service connection for left knee arthritis.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, such as for the increased rating claims for sinusitis, right ankle disability, and allergic rhinitis, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

A.  Mandible Disability

The RO originally granted service connection for residuals of fractured mandible in August 1969 assigning a 0 percent rating.

The Veteran filed his present increased rating claim for his mandible disability in August 2009.  As part of his claim he stated that his jaw was now sensitive, that he lost teeth and partials had to be made for him, and that his jaw was misaligned in that he has an overbite.  In an April 2011 rating decision the RO granted an increased rating for the mandible disability of 10 percent, effective August 31, 2009.  The Veteran has indicated that he is not satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Specifically he testified at the May 2012 Board hearing that he has difficulty chewing and painful motion of the mandible.  He also stated that he can only open his mouth about 75 percent (i.e., 3/4 of the way) due to his mandible disability.  See May 2012 Board Hearing testimony pp. 7-10.

The Veteran's mandible disability is rated under 38 C.F.R. § 4.150, Diagnostic Code 9905 based on limitation of motion of temporomandibular articulation.  A 10 percent rating is assigned for range of lateral excursion from 0 to 4mm; and for inter-incisal range of motion from 31 to 40mm.  A 20 percent rating is assigned for inter-incisal range of motion from 21 to 30mm; a 30 percent rating is assigned for inter-incisal range of motion from 11 to 20mm; and a 40 percent rating is assigned for inter-incisal range of motion from 0 to 10mm.

The medical findings associated with the Veteran's mandible disability show that entitlement to a higher rating is not warranted.

An October 2009 VA examination report shows the Veteran had a 44mm opening of the jaw with no clicking or popping of the temporomandibular joints.  He did have osseous-wise normal bony union.  The examiner commented that even though the Veteran stated that his bite was off, the examiner could not understand this because the Veteran's jaw looked to be in normal centric occlusion, class I, with upper and lower partial dentures.  The Veteran complained of fatigue upon chewing and occasional pain in the temporomandibular joints, which the examiner found to be normal.  The examiner thus found that the Veteran had a well-healed fracture of the left mandible body with partial dentures, which were functional and without temporomandibular joint dysfunction.

On examination in March 2011, it was noted that the Veteran had a decided class malocclusion meaning a prognathic occlusion.  He had no temporomandibular joint symptoms that the examiner could ascertain.  The Veteran had full range of motion of the jaw meaning greater than 40mm.  He had normal lateral and excursive movements of 5 mm in lateral and protrusive positioning.  He had no temporomandibular joint muscle disease or pain and was able to masticate in light of the fact that he was not wearing a partial denture.  So the examiner determined that the Veteran was free of temporomandibular joint problems.  He had a malocclusion secondary to the intermaxillary fixation, which was inadequately wired in 1967; the examiner found that the Veteran definitely had malunion of the jaw in the form of a prognathic mandibular situation.

These findings show that a rating higher than 10 percent is not warranted under 38 C.F.R. § 4.150, Diagnostic Code 9905, for residuals of fracture to the mandible based on limitation of motion, as the Veteran had normal lateral and excursive movements and full range of motion of the jaw.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

While the Veteran has reports of pain on chewing, there is no functional loss shown as a result of the pain, as his jaw movement was considered full.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The evidence does not show that the Veteran's masticatory function was impeded and he has full range of motion of the jaw.  Therefore, there is no functional impairment shown as a result of the mandible disability.

The medical evidence does show malunion of the mandible, which is considered under 38 C.F.R. § 4.150, Diagnostic Code 9904.  However, there is not more than moderate displacement shown; thus, a rating higher than 10 percent would not be warranted under Diagnostic Code 9904 either.  The March 2011 VA examination report also notes that the Veteran was missing teeth numbers 3 through 11, 12 through 15, 17 through 21, and 30 through 32; but there was no indication that this was the result of loss of the substance of the body of the maxilla or mandible.

Based on the foregoing findings, the Board finds that a rating higher than 10 percent is not warranted for the mandible disability.  The Board has considered the Veteran's lay statements concerning his mandible disability; however, his opinions are far outweighed by the opinions provided by the medical professionals who examined the Veteran and discussed the details of his mandible disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).




B.  Left Shoulder Disability

Initially the Board notes that the Veteran was granted service connection for axillary neuropathy with deltoid atrophy of the left arm in an April 2011 rating decision, with a 20 percent rating assigned.  The Veteran did not appeal this decision; so this disability is not on appeal.

The Veteran seeks an increased rating higher than 20 percent for his left shoulder orthopedic disability, which he testified as being his minor shoulder (i.e., he is right-handed and his right side is his dominant side).  The Veteran's left shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which rates impairment of the humerus based on whether there is malunion with moderate deformity (20 percent rating) or marked deformity (20 percent for minor side); or recurrent dislocation at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level (20 percent); or with frequent episodes and guarding of all arm movements (20 percent for minor side).  Higher ratings are assigned for fibrous union of the humerus (40 percent for minor side); nonunion of the humerus (50 percent for minor side); and loss of head of the humerus (70 percent for minor side).

The medical evidence of record shows that a higher rating is not warranted for the left shoulder disability.  A VA examination in October 2009 noted x-ray findings of chronic fracture-dislocation of the left humerus and then noted range of motion studies.  The report did not indicate that there was any fibrous union of the humerus or nonunion of the humerus.  Likewise the March 2011 VA examination report only reported range of motion studies without any findings pertaining to fibrous union or nonunion of the humerus.  A November 2011 private treatment record notes that the Veteran injured his left side when he fell moving a dryer.  The Veteran was given Motrin for his left shoulder.  While this shows injury to the left shoulder after the last VA examination in March 2011, the Veteran has not indicated that his left shoulder disability has worsened since he was last evaluated in March 2011.

The Veteran has testified that he has trouble with range of motion of his left shoulder and pain, but this is already contemplated by the 20 percent rating assigned under Diagnostic Code 5202.  The Veteran cannot receive a rating higher than 20 percent based on limitation of motion of the shoulder on the minor side.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id.  

For these reasons, a rating higher than 20 percent is not warranted for the left shoulder disability.

III.  Extraschedular Rating

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b). To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b). 

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's mandible disability involve pain with chewing and malunion of the jaw; and the left shoulder disability symptoms involve limitation of motion with pain.  These symptoms are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

IV.  Service Connection for Left Knee Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Establishing service connection by demonstrating a continuity of symptomatology since service can only be established if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  Degenerative arthritis is considered a chronic disability.  See 38 C.F.R. § 3.309)a).

Service connection for some disorders, including degenerative arthritis, also will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101 , 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307 , 3.309 (2013).   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends that his left knee disability had its onset during active duty service.  Specifically he contends that a motor vehicle accident, which is documented in his service treatment records in January 1967, resulted in injury to the left side of his body, including his left knee.  See May 2012 Board hearing testimony, p. 36. 

The service treatment records from the Veteran's active duty service in January 1967 note the Veteran was in an automobile accident resulting in a fractured jaw and left shoulder.  However, there was no mention of injury to the left knee.  Service treatment records in January 1991 show the Veteran was seen for left knee pain and swelling.  On physical examination the Veteran had swelling and crepitus.  He was given a diagnosis of monoarticular arthritis on January 20, 1991.  

After service, a VA examination was provided in March 2011 in which the Veteran was assessed as having left knee arthritis.  The examiner noted that the first complaint of bilateral knee pain was in 2007 and that the Veteran had alleged that his left knee pain had persisted and become worse since 1967. The examiner determined that the Veteran's left knee disability was not related to his military service as the service treatment records did not support the finding of a chronic left knee disability in service.  

In addressing the merits of the Veteran's claim, the Board first notes that the March 2011 VA opinion of record does not carry much weight, as the examiner did not clarify how he came to the conclusion that there was no evidence of a chronic left knee condition in service when there was a diagnosis of monoarticular arthritis of the left knee in service in 1991.  

Even though there is no probative opinion of record addressing the etiology of the Veteran's left knee arthritis, the Board considers it significant that the Veteran was initially diagnosed with left knee arthritis during his period of active duty.  Moreover, post-service evidence in March 2011 shows a current diagnosis of left knee arthritis in support of his service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a claim for service connection, the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  

Where, as here, the record contains both in-service and post-service diagnoses of a chronic disorder (left knee arthritis), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a probative medical opinion relating the Veteran's currently diagnosed left knee arthritis to his military service, the Board finds that the evidence weighs in favor of his claim.  

Moreover, the Board observes that the Veteran has attested to his chronic knee pain since service in 1967, as he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, the Board considers the Veteran's assertions of a continuity of left knee pain since service to be credible in the absence of any evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  The Board notes that the Veteran has been in a number of motorcycle accidents since service including in 1974, 1975, 1983, and 2005.  However, he was not shown to have injured his left knee in any of these accidents.  Therefore, the presence of these motorcycle accidents does not definitely show intervening injury to the left knee.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical finding of left knee arthritis in service, post-service diagnosis of left knee arthritis, and credible supporting evidence of chronic  left knee pain since service, the Board concludes that the evidence supports the grant of service connection for left knee arthritis.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a left knee disability is granted.


ORDER

Entitlement to an increased rating higher than 20 percent for degenerative joint disease of the left shoulder and chronic fracture-dislocation of the left humerus is denied.

Entitlement to an increased rating higher than 10 percent for residuals of mandible fracture is denied.

Entitlement to service connection for a left knee disability is granted.



REMAND

The Veteran seeks service connection for disabilities of the spine and neck, which he attributes to a motor vehicle accident in service.  The service treatment records do not show any injury to the back or neck in a January 1967 motor vehicle accident.  However, the accident was rather severe in that the vehicle flipped over twice; the Veteran states he was thrown from the car; and the driver of the vehicle died.  The Veteran contends that even though he was not treated for his spine or neck during the injury that he started to experience neck and back pain soon after the injury, particularly since his military occupational duties required heavy lifting.  The Veteran's MOS during his first period of service was Vehicle Operator, and during the second period of service was Construction Equipment Technician, which is consistent with the Veteran's reports.

The Veteran underwent a VA examination in March 2011 in which the examiner determined that the Veteran's current back and neck disabilities were not related to service because there was no evidence of a chronic condition in service.  The Board finds that the opinion provided is inadequate because the examiner did not comment on the Veteran's motor vehicle accident in January 1967 or his reports of continued symptomatology in the back and neck since service.  It is also significant that the service treatment records document findings of back strain and spasm in November 1968 and low back ache in March 1969.  Thus, an addendum opinion or new examination with new opinion with consideration of all pertinent evidence of record and with a clear supporting rationale must be provided on remand.

With respect to the skin claim, the service treatment records show treatment for skin rash in June 1984 (diagnosed as probable nummular eczema), April 1989, and September 1990.  It is not clear whether the Veteran was on active duty service in June 1984 and April 1989.  He had periods of active duty training during his service in the Air Force Reserves but the record does not clearly denote what time periods the Veteran was on active duty.  This is important for the skin claim so that it can be determined whether the Veteran's skin disorder first manifested prior to his period of active duty service or during a period of active duty service.  See 38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a) (generally showing that service connection for disease or injury can be granted for period of active duty service; but only injury can be service-connected for inactive duty service).  The Veteran's skin disorder is considered a disease.  On remand, a copy of the Veteran entire personnel records for his periods of active duty training in the Air Force Reserves should be obtained.

In addition the VA examination in March 2011 is inadequate in that the examiner did not provide a rationale for why he found no evidence of a chronic skin condition in service, particularly since the Veteran is shown to have multiple treatments for a skin rash in service; and post service records continue to show treatment for skin rash on treatment records dated from February 1989 to October 1989, December 2008, and February 2011.  The Veteran also has indicated that he has had skin rashes since service, which he is competent to do.  See May 2012 Board hearing, pp. 28-31.  For this reason an addendum opinion or new VA examination with opinion with consideration of all pertinent evidence of record and a supporting rationale is warranted on remand.

Finally with respect to the tinnitus claim, the Veteran underwent an audio evaluation in March 2011 which noted the presence of recurrent tinnitus.  However, the examiner did not offer an etiology opinion as to whether the tinnitus was related to military service.  Thus, an opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

Virtual VA records show that as of March 2013 the Veteran was incarcerated at Kirkland Correctional Center in Columbia, South Carolina (with a date of incarceration in November 2012).  If still applicable incarcerated veteran procedures should be followed with respect to these remand directives.

1.  Ask the Veteran to identify any additional treatment he has received for his back, neck, or tinnitus.  If the Veteran complies with the RO's requests make reasonable efforts to obtain the records.

2.  Make arrangements to obtain a copy of the Veteran's complete personnel records to discern when the Veteran was on active duty training during his service in the Air Force Reserves, specifically to determine whether the Veteran was on active duty when he was treated for his skin rash in June 1984 and April 1989.

3.  Thereafter, return the Veteran's claims file to the examiner who performed the March 2011 VA examination addressing the Veteran's back and neck disabilities.  If this examiner is no longer available to complete an addendum to his opinion, the Veteran should be scheduled for a new VA examination by an orthopedist to ascertain the origins or etiology of any present back and neck disorder.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folders.  After a review of the claims folders and an examination of the Veteran, the examiner should opine whether it is at least as likely as not that any current back and/ or neck disorder was caused by any event, injury, or disease, or first manifested in his military service.  In addressing this question please address the following:

(a)  the January 1967 motor vehicle accident,

(b)  the Veteran's medical history of having  a diagnosis of back strain and spasm in November 1968, and complaints of low back ache in March 1969, as well as his MOS of  Vehicle Operator during his first period of service, Construction Equipment Technician during his second period of service,

(c)  post-service treatment for back pain and strain dated in August 1983, September 1983, February 1998, and cervical spine pain in November 2005, 

(d)  the Veteran's complaints of chronic low back and neck pain since service, and 

(e)  post-service motorcycle accidents in 1974, 1975, 1983, and 2005 with no complaints related to the neck, and only complaints related to the back in 1983.  

In providing answers to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The rationale for all opinions expressed in the examination above should be provided.  If the examiner is unable to offer an opinion without resorting to speculation, he or she should provide a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

4.  Return the Veteran's claims file to the examiner who performed the March 2011 VA examination addressing the Veteran's skin disability.  If this examiner is no longer available to complete an addendum to his opinion, the Veteran should be scheduled for a new VA examination by a dermatologist to ascertain the origins or etiology of any present skin disorder.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folders.  After a review of the claims folders and an examination of the Veteran, the examiner should opine as to the following;

(a)  If the personnel records show that the Veteran was on inactive duty training when he was treated for his skin rash in June 1984 and April 1989, the examiner should state whether there is clear and unmistakable evidence (obvious or manifest) that, regardless of the events reported by the Veteran in service from March 1965 to March 1969 and/or November 1990 to February 1991, any resultant increase in the skin disorder during the Veteran's service was due to the natural progress of the disease.  

(b)  If the Veteran was shown to be on active duty service when he was treated for his skin rash in June 1984 and April 1989, the examiner should state whether it is at least as likely as not that any current skin disorder was caused by any event, injury, or disease, or first manifested in his military service.  In addressing this question please address the following:

(1)  the Veteran's medical history of having  a diagnosis of nummular eczema in June 1984, and his treatment for rashes in April 1989 and September 1990,

(2)  post-service treatment for skin rash from February 1989 to October 1989, December 2008, and February 2011, and

(3)  the Veteran's complaints of chronic skin rash since service.  

In providing answers to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The rationale for all opinions expressed in the examination above should be provided.  If the examiner is unable to offer an opinion without resorting to speculation, he or she should provide a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

5.  Return the Veteran's claims file to the examiner who performed the March 2011 VA examination addressing the Veteran's tinnitus disability.  If this examiner is no longer available to complete an addendum to his opinion, the Veteran should be scheduled for a new VA examination by an audiologist to ascertain the origins or etiology of any present tinnitus disorder.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folders.  After a review of the claims folders and an examination of the Veteran, the examiner should opine whether it is at least as likely as not that any current tinnitus was caused by any event, injury, or disease, or first manifested in his military service.  In addressing this question please address the following:

(a)  the Veteran's military history and his MOS of  Vehicle Operator during his first period of service, Construction Equipment Technician during his second period of service, 

(b)  post-service occupational noise exposure as a heavy equipment operator, and

(c)  the Veteran's complaints regarding tinnitus since service.  

In providing answers to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The rationale for all opinions expressed in the examination above should be provided.  If the examiner is unable to offer an opinion without resorting to speculation, he or she should provide a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

6.  When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence submitted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


